Citation Nr: 1530422	
Decision Date: 07/16/15    Archive Date: 07/24/15

DOCKET NO.  14-31 033A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to a higher initial rating for prostate cancer status post cryotherapy, in excess of 40 percent from April 1, 2012.
	
2. Entitlement to a higher initial (compensable) rating for erectile dysfunction.


REPRESENTATION

Appellant represented by:	Stacey P. Clark, Attorney at Law


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel




INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from June 1962 to July 1984. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.


FINDINGS OF FACT

1. In April 2015, prior to the promulgation of a decision regarding the issue of a higher initial rating for prostate cancer status post cryotherapy, in excess of 40 percent from April 1, 2012, the Veteran, through his representative, withdrew the issue from appellate consideration.

2. In April 2015, prior to the promulgation of a decision regarding the issue of a higher initial (compensable) rating for erectile dysfunction, the Veteran, through his representative, withdrew the issue from appellate consideration.


CONCLUSIONS OF LAW

1. The Veteran's appeal for a higher initial rating for prostate cancer status post cryotherapy, in excess of 40 percent from April 1, 2012, is withdrawn. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2. The Veteran's appeal for a higher initial (compensable) rating for erectile dysfunction is withdrawn. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. 
§ 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a written statement submitted in April 2015, the Veteran, through his representative, withdrew the appeals regarding a higher initial rating for prostate cancer status post cryotherapy, in excess of 40 percent from April 1, 2012, and a higher initial (compensable) rating for erectile dysfunction. 38 C.F.R. § 20.204. Accordingly, the appeals regarding those issues are dismissed.


ORDER

The issue of a higher initial rating for prostate cancer status post cryotherapy, in excess of 40 percent from April 1, 2012, is dismissed.
	
The issue of a higher initial (compensable) rating for erectile dysfunction is dismissed.



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


